Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated January 29, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency to deny petitioner’s application for public assistance benefits. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The State commissioner’s determination is supported by substantial evidence (see Matter of Pell v Board ofEduc., 34 NY2d 222). Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.